Exhibit 10.4

 

 

 

 

EXCLUSIVE PURCHASE OPTION AGREEMENT

 

BY AND AMONG

 

CHUANGXIANG NETWORK TECHNOLOGY (SHENZHEN) LIMITED

 

AND

 

JIYING LI

 

HUIBIN SU

 

CHAORAN ZHANG

 

AND

 

SHENZHEN CHUANGXIANG NETWORK TECHNOLOGY LIMITED

 

April 20, 2017

 

 

 

 

 

 

 

EXCLUSIVE PURCHASE OPTION AGREEMENT

 

(Translation Copy)

 

THIS EXCLUSIVE PURCHSE OPTION AGREEMENT (this Agreement) is entered into as of
the 20th day of April, 2017 in Shenzhen, the Peoples Republic of China (the PRC)

 

by and among

 

Party A: Chuangxiang Network Technology (Shenzhen) Limited

Entity Registration Number: 440300MA5DAEP93

Registered Address: Room 201, Buidling A, 1 Qianwan Road 1, Qianhai
Shenzhen-Hong Kong Modern Service Industry Cooperation Zone (sharing offices
with Shenzhen Qianhai Commerce Secretary Limited)

Legal Representative: Jiyin Li

 

Party B: Jiyin Li

(China) Citizen ID Number: 410203198712131555

Address: No. 12 Building 5, Dirun Road 2, Jinshui District, Zhenzhou City, China

 

Party C: Huibin Su

(China) Citizen ID Number: 440781198001200210

Address: Room 503, Huanyuan Street 5, Haizhu District, Guangzhou City, China

 

Party D: Chaoran Zhang

(China) Citizen ID Number: 440112197809270019

Address: Room 503, Huajin Road 72, Tianhe District, Guangzhou City, China

 

Party E: Shenzhen Chuangxiang Network Technology Limted

Entity Registration Number: 44030034988710X5

Registered Address: Room 201, Buidling A, 1 Qianwan Road 1, Qianhai
Shenzhen-Hong Kong Modern Service Industry Cooperation Zone (sharing offices
with Shenzhen Qianhai Commerce Secretary Limited)

Legal Representative: Jiyin Li

 

(Party A, Party B, Party C, Party D and Party E individually being referred to
as a Party and collectively the Parties).

 



 1 

 

 

WHEREAS:

 

1.Party A is a validly registered wholly foreign owned entity in the People’s
Republic of China (“P.R. China” or “China”) , duly incorporated and in a good
standing;

 

2.Party E is a valided registred limited liability company under PRC law, duly
incorporated and in good standing;

 

3.Party B, Party C and Party D are the total shareholders (collectively, the
“Grantors”) of Party E, holding 60%, 20% and 20% of issued and outstanding
shares of Party E, respectively, representing 100% equity interest of the
Company in aggregate;

 

4.Grantors agree to grant exclusively, irrevocabley and unconditionally an
option to purchase the shares and essets of Party E pursuant to which Grantors
shall transfer their shares or assets of Party E in part or in whole to Party A
or its designee upon Party’s exercise of the option as permitted under the
applicable PRC laws.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be bound, do hereby agree as follows:

 

ARTICLE 1: GRANT OF THE OPTION

 

1.1Grant of Share Purchase Option


Each of Grantors agrees hereby to grant jointly and severally to Party A the
irrevocable option (the “Share Purchase Option”) to purchase the the shares of
Party E it holds in part or in whole at one time or in several installments at a
purchase price set forth in Artilce 2.2 of this Agreement at the time decided by
Party A subject to the terms and conditions set forth in this Agreement and as
permitted under the applicable PRC laws for a consideration of 10RMB at the
Share Purchase Price (as defind in Article 3.2 hereunder). Each Grantor shall
not grant an option to purchase its shares in Party E or any rights underlying
its shares in Party E to any Person except Party A and its designees. Party E
agrees to the grant of the Share Purchase Option. The references of “Person”
refer to individual, entity, joint venture, partnership, enterprise, trust or
any non-business organization.

 



 2 

 

 

1.2Grant of Asset Purchase Option

 

Each of Grantors agress hereby to grant jointly and severally to Party A the
irrevocable option (the “Asset Purchase Option”, together with the Share
Purchase Option, the “Option”) to purchase any and all assets of Party E in part
or in whole at one time or in several installments at a purchase price Artilce
2.2 of this Agreement for a consideration of at the time decided by Party A
subject to the terms and conditions set forth in this Agreement and as permitted
under the applicable PRC laws.

 

Party A or its designee and Party E shall enter into seprate asset transfer
agreement to set forth the conditions and terms of the transfer of the asset in
accordance with the relevant articles of this Agreement upon the exercise of the
Asset Purchase Option.

 

ARTICLE 2: EXERCISE OF THE OPTION AND CLOSING

 

2.1Timing of Exercise

 

2.1.1Each of the Grantors agrees jointly and severally that Party A may at any
time, and from time to time after the effective date hereof, exercise the
Option, in whole or in part, to acquire all or a portion of the shares and/or
assets of Party E, subject only to applicable laws of the PRC.

 

2.1.2Each of the Grantors hereby agrees that Party A shall be entitled to
exercise the Option for an unlimited number of times, until all of the shares or
assets of Party E have been acquired by Party A.

 

2.1.3Each of the Grantor agrees that when exercising the Option, Party A may
designate itself or any authorized third party to exercise the Option provided
that Party notifies Each Grantor in written.

 

2.2Exercise Price

 

The exercise price to purchase the shares or asset of Party E held by each
Grantor under this Agreemetn shall be determined as follows:

 

2.2.1If the applicable laws of the PRC do not require an evaluation on the
shares and/or assets of Party E upon the exercise of the Option, the total
exercise price = RMB10,000 (“Total Exercise Price”); if Party A exercises the
Option in a portion, each exercise price = Total Exercise Price * (the
shares/assets underlying the portion of the Option / total shares/assets of
Party E).

 



 3 

 

 

2.2.2If the applicable laws of the PRC require an evaluation on the shares
and/or assets of Party E upon the exercise of the Option, the total exercise
price = evaluation of total shares/assets of Party E *1% (or the minimum amount
permitted under the applicable laws of the PRC); if Party A exercises the Option
in a portion, each exercise price =the evalution of the shares/assets underlying
the portion of the Option *1% (or the minimum amount permitted under the
applicable laws of the PRC).

 

2.3Transfer

 

Each of the Grantors agrees that the Option shall be freely transferable, in
whole or in part, by Party A to any third party, and that upon such transfer,
the Option may be exercised by such third party upon the terms and conditions
set forth herein, as if such third party were a party to this Agreement, and
that such third party shall assume the rights and obligations of Party A
hereunder.

 

2.4Notice Requirement

 

If Party A wishes to exercise the Option, it shall send a written notice to the
Grantor by no later than ten business of Closing Date (defined herein below)
pecifying therein:

 

2.4.1the valid date of transfer the shares or assets of Party E (the “Closing
Date”);

 

2.4.2the name of the person to whom the shares or assets shall be transferred;

 

2.4.3the amount and percentage of the shares or assets to be purchased from
Party A;

 

2.4.4the exercise price and the way of delivery; and

 

2.4.5a letter of authorization, where a third party has been designated to
exercise the Option. All parties agree tahat Party A can designate a third party
to exercise the Option.

 



 4 

 

 

2.5Transfer of Shares or Assets

 

2.5.1Each Grantor within 10 business days of receipt of an exercise notice in
written from Party in accordance with Artilce 2.4 herein, shall:

 

(1)immediately call for a shareholder meeting of Party E and take all other
necessary action to approve the transfer of shares or assets set forth in the
exercise notice to Party A and/or its designee at the exercise price;

 

(2)immediately enter into share or asset transferer agreement with Party A
and/or its designee to transfer the shares or assets set forth in the exercise
notice to Party A and/or its designee at the exercise price;

 

(3)enter into other necessary agreement or document, obtain all necessary
governmental approvals and permits, take other necessary actions, to transfer
the shares or assets set forth in the exercise notice to Party A and/or its
designee free of lien and cause to register Party A and/or its designee as the
owner of the shares or assets. For the purpose of this Agreement, “lien”
includes guaranty, pledge, third party’s right or beneft, any option, repurchase
right, right of first refusal, set-off, detain of any property rights or other
security arrangement. To avoid any confusion, “lien” does not include any
security interest or right under this Ageement, Share Pledge Agreement and the
Power of Attorney entered into by by the Grantors. Referrences of “Share Pledge
Agreement” refer to the Share Pledge Agreement, as amened from time to time,
entered into by the Granters and Party A.

 

ARTICLE 3: REPRESENTATIONS AND WARRANTIES

 

3.1Representations and Warranties of the Grantors

 

 3.1.1Each of the Grantorss severally represents and warrants that:     3.1.2it
has the full power and authority to enter into this Agreement, and other
document in connection with this Agreement; it has the full power and authority
to fulfill its obligations under this Agreement and can act on its own and
represent itself in any legal proceeding.

 

3.1.3this Agreement is legally and validly executed and delivered. Such Grantor
is bound by this Agreement and subject to enforcement as set forth in this
Agreement if does fulfill out its obligations under this Agreement;

 



 5 

 

 

3.1.4its signing of this Agreement or fulfilling of any of its obligations
hereunder does not violate any laws, regulations, court judgment or arbitration
results and contracts to which it is bound, or conflict with any regulatory
decision;

 

3.1.5the shares of Party E held by such Grantor is free of any lien, guaranty,
debtedness or cliam from a third party;

 

3.1.6there is no lawsuit, arbitration or other legal or government procedures
pending involving such Grantor which, based on its knowledge, shall materially
and adversely affect this Agreement and the performance thereof;

 

3.1.7Party E is a legally registered and validly existing limited liability
company under the PRC laws as an independent legal person. It has full power and
capability as an independent legal person and can act on its own interest and be
treated as an independent party in any litigation;

 

3.1.8Party E has all the business licenses, permits or grants required to
conduct its business and is eligible to conduct its business in China;

 

3.1.9there is no lawsuit, arbitration or other legal or government procedures
pending involving Party E which, based on its knowledge, shall materially and
adversely affect this Agreement and the performance thereof;

 

3.1.10during the term of this Agreement, such Grantor will use its best efforts
to ensure that Party E timely obtain or renew its business licenses, permits or
grants as applicable and maintain the validity of these business licenses,
permits or grants;

 

3.1.11Unless otherwise agreed by Party A in written, such Grantor will not

 

(a)transfer or dispose shares of Party E in any method, in part or in whole, or
impose any trust, escrow, guaranty, pledge or grant any third party’s rights on
the shares, wheter in part or in whole;

 

(b)increase or decrease the registered capital of Party E;

 

(c)dispose or cause the management of Party E to dispose any assets of Party E
(except the disposition of less than 10% of net assets of the Party during the
ordinary course of business);

 



 6 

 

 

(d)terminate or cause the management of Party E to terminate an material
agreement (such materiality as reasonably determined by Party) or enter into any
material agreement that may conflict with any existing material agreement;

 

(e)appoint or remove any executive officer or director (if any), supervisor, or
any other member of the management that shall be appointed or removed by suh
Grantor;

 

(f)cause Part E to announce and distribute any cash dividend, bonus, interests
on shares;

 

(g)supplement, amend or revise the company charter of Party E by any means;

 

3.1.12ensure Party E does not loan or make any loan, or pvoide any guaranty by
any means, or engage in any oblgiations out of its ordinary course of business;

 

3.1.13Ensure the valid existence of Party E without any termination,
acquisition, spin-off, liquidation or dissolution;

 

3.1.14During the valid term of this Agreement, use its best efforts to
development Party E’s business and maintain its operation in compliance with the
laws and regulations, avoid any conduct that would materially adverse affect
Party E’s asseets, reputation, or valid existence;

 

3.1.15Option granted by this Agreement is exclusive. The Grantor will not grant
any other pary than Party A or its designee purchase option or similar rights in
any means;

 

3.1.16Such Grantor shall use its efforts to fulfill the exercise when Party A
exercises its Option including waiving the application of certain law and
regulation (except such law or regulation is mandatory in PRC or otherwise set
forth in this Agreement).

 



 7 

 

 

ARTICLE 4: COVENANTS AND UNDERTAKINGS

 

4.1Covenants of Party E

 

The Grantors (as all the shareholders of Party E) and Part E covenant that:

 

4.1.1without prior written consent of Party A, they will not supplement, amend
or revise company charter of Party E by any means, incrase or decrease Party E’s
registered capital, or change Party E’s capital structure in any way;

 

4.1.2they will keep validly existing and prudently and effectively operate Party
E’s business and handle related corporate affairs following good commercial and
business standards and practices; endeavor to ensure Party E keep holding its
licenses, certificates and approvals as requisite for its business operations,
and keep such licenses, certificates and approvals from being revoked;

 

4.1.3without prior written consent of Party A, they will not sell, transfer,
mortgage or otherwise dispose of any material asset, income, legitimate or
beneficial interests in its business, or allow creation of any other security
interest at any time as from the date hereof;

 

4.1.4without prior written consent of Party A, they will not inherit, guarantee
or allow the existence of any debt, with the exception of the receivables
incurred during the ordinary or daily course of business not from any loan;

 

4.1.5they will normally operate businesses to maintain its assets value, and not
to result in any materially adverse affect on its business operation and the
value of its assets by any acts or omissions;

 

4.1.6without prior written consent of Party A, they will not enter into any
material agreement except for the agreements entered into during the ordinary
course of business (for the purpose of this section, an agreement should be
deemed as a material agreement if the amount of which exceeds RMB 100,000);

 

4.1.7without prior written consent of Party A, they will not provide any loan,
credit or guatantee to anyone;

 

4.1.8at the request of Party A, they will provide all materials related to its
business and financial conditions to Party A;

 



 8 

 

 

4.1.9at the request of Party A, Party E will purchase and maintain an insurance
of its assets and business from a carrier acceptable to Party A with a premium
and insurance type identical to other similar businessnes as Party E;

 

4.1.10without prior written consent of Party A, they will not merge or associate
with any entity, or acquire any entity or invest in any entity;

 

4.1.11they will promptly inform Party A of any existing or potential litigation,
arbitration, or administrative proceedings in relation to its assets, business
or revenues;

 

4.1.12in order to maintain its ownership of all its assets, they will execute
all necessary or appropriate documents, commence all necessary or appropriate
claims, or make all necessary or proper defences to all claims;

 

4.1.13without prior written consent of Party A, they will not distribute any
dividend to shareholders by any means. But at the request of Party A, they will
immediately distribute all profits to shareholders;

 

4.1.14at the request of Party A, they will appoint the person designated by
Party A to be its director or executive director;

 

4.1.15without prior written consent of Party A, they will engage in any business
competing against Party A or its affilites; and

 

4.1.16without prior written consent of Party A, Party E will not dissolve or
liquidate subject mandatory requirement under PRC laws.

 

4.2Covenants of the Grantors

 

4.2.1without written consent of Party A, each Grantor will not sell, transfer,
mortgage or otherwise dispose of any legitimate or beneficial interests in its
shares of Party E, or allow creation of any other security interest at any time
as from the date hereof except the security interest set forth in the Share
Pledge Agreement and the Power of Attorney;

 

4.2.2each Grantor shall cause the board of dirctors and/or diretors (executive
directors) of Party E to disapprove any sale, transfer, mortage or disposition
of any legitimate or beneifical interests in its shares in Party E, or creation
of any other securitiy interest except the approval of the security interest set
forth in the Share Pledge Agreement and the Power of Attorney;

 



 9 

 

 

4.2.3without prior written consent of Party A, it will cause the board of
dirctors and/or diretors (executive directors) of Party E to disapprove any
merger or association of Party E with any entity, or acquisition of any entity
or investment in any entity;

 

4.2.4it will promptly inform Party A of any existing or potential litigation,
arbitration, or administrative proceedings in relation to its shares in Party E;

 

4.2.5it will cause the board of dirctors and/or diretors (executive directors)
of Party E to approve the transfer of shares in accordance with this Agreement
and any action taken at the request of Party A;

 

4.2.6in order to maintain its ownership of shares, it will execute all necessary
or appropriate documents, commence all necessary or appropriate claims, or make
all necessary or proper defences to all claims;

 

4.2.7at the request of Party A, it will designate any person to be appointed as
a director or executive director of Party E;

 

4.2.8it will give up any right of first refusal in connection with the transfer
of shares among shareholders of Party E (if any), consents to other shareholders
of Party E to enter into this Agreement, Share Pledge Agreement and Power of
Attorney with Party A uner the similar terms of these agreements it has with
Party A and agrees not to take any action that may conflict with these
ageements;

 

4.2.9If it receives any profits, dividends, interests or liquidation
distribution, it will promptly give to Party or its designee as a gift;

 

4.2.10it will fulfill its obligations under this Agreement in compliance with
this Agrement and other agreements it has entered into with the Grantors and/or
Party E and do not engage in any action or omission that may materially
adversely impact the validity of this Agreement. Without written consent of
Party A, the Grantor will not claim any rights of shares if there is any rights
of shares;

 

4.2.11In the event there is a change of the grantor or its ownership in share of
Party E due to any reason (including but not limited to bankruptcy, divorce,
death, etc), this Agreement is legally binding to the Grantor’s inheirs or
transferees and subject any shares held by the inheirs or the transferees which
shall be treated as the successor party to this Agreement.

 



 10 

 

 

Article 5: taxation

 

5.1 Each Party will bear its own fees and other expenditure arising from
negotiating, executing and performing this Agreement and any other relevant
documents required therefore, including but not limited to legal fees, costs,
businessand any other taxes and charges.

 

5.2 Each Party will bear its own tax and regulatory fees arising from executing
and perform this Agreement under the applical PRC laws (for the purpose of this
Agreement, PRC laws include laws of mainland China only and excluds laws of Hong
Kong, Macau and Taiwan) If Party B and Party C shall pay any fees and other
expenditure in accordance with the laws or the relevant contracts, Party A shall
fully indemnify such fees and other expenditure paid by Party B and Party C.

 

ARTICLE 6: EVENT OF DEFAULT

 

Upon the execution of this Agreement, failure by either party to perform other
obligations in this Agreement and any untrue representations or warranties shall
be deemed as an event of default under this Agreement. In addition, the
occurrence of any one or more of the following events shall constitute an event
of default under this Agreement.

 

6.1A Grantor’s failure to its oblgations in this Agreement and any untrue
represenetations or warranties shall be deemed as a breach of Agreement. In
addition, the occurenace of any following event shall conduct a breach by such
Grantor:

 



  6.1.1 the Grantor is forced to repay in advance or perform due to (i) a breach
of any loan, guaranty, reimbursement or (ii) any indebtedness or fails to repay
or perform when such indebtedness which Party A considers materially adversely
impact or threat its capability to perform this Agreement;

 



 11 

 

  

  6.1.2. the Grantor cannot repay any material indebtedness caused by
infringement, unjustified enrichment or debt of negotiorum gestio;

 

  6.1.3. the Grantor cannot perform this Agreement because the transactions
contemplatd hereto is illegal due to the revision or change of laws of PRC;

 

  6.1.4. the governmental permits, license, registrations or grants that are
necessary to perform this Agreement are revoked, cancalled, terminated, void or
materially rvised;

 

  6.1.5. there is material adverse change of the Grant’s assets which Party A
has reason to believe materially adversely impact or threat its capability to
perform this Agreement;

 

  6.1.6. Party E or any third party has applied bankruptcy, dissolvtion,
spin-off, restructure, liquidation or deregistration for Party E or there is
serious threat of such proceeding;

 

  6.1.7. the governmental permits, license, registrations or grants that are
necessary for Party E to conduct its business has been revoked, or Party E’s
operation capability has been materially adversely impacted or limited;

 

6.2.If any party (the “Defaulting Party”) fails to peform its oblgations in this
Agreement, the defaulting party shall fulfill its obligations caused by its
default in accordance with this Agreement and the applicable laws including but
not limited to fulfillment, remedies or compensating all the loss suffered by
the other pary (the “Innocent Party”) provided that, such fulfillment does not
impact any other rights that the Innocent Party is entitled to under this
Agreement.

 

6.3.If a Grantor is a Defaulting Party, it shall be subject to the obligations
caused its default under the Share Pledge Agreement in addition to the
obligatios set forth in Article 6.2 of this Agreement.

 



 12 

 

 

ARTICLE 7: GOVERNING LAW AND DISPUTE SETTLEMENT

 

7.1The conclusion, validity, interpretation, performance and the dispute
resolution of this Agreement shall be governed by the laws of PRC (for the
purpose of this Agreement, the laws of PRC limits to laws of the main land China
and excludes laws of Hong Kong, Macau and Taiwan).

 

7.2Any disputes arising from or relating to this Agreement shall be resolved
through consultation by the Parties. In case of a failure to reach an agreement
through consultations within thirty (30) days, each Party can submit the
disputes to the China International Economics & Trade Arbitration Commission
Huanan Branch for arbitration in accordance with its Arbitration Rules in effect
at the time of the arbitration. The arbitration shall be held in Shenzhen. The
arbitral award shall be final and binding upon the Parties.

 

ARTICLE 8: CONFIDENTIALITY

 

No party to this Agreement shall publicize, divulge or disclose any information
regarding this Agreement, the transaction under this Agreement, unless (1) that
disclosure is required by applicable laws or rules of any stock exchange; (2)
that information has been made publicly known without the default of any party;
(3) that disclosure is made to its shareholder, legal counsel, accountant
financial advisor or other professional; or (4) that the other party gives a
written consent in advance.

 

ARTICLE 9: VALIDITY, TERM AND TERMINATION

 

9.1This Agreement shall take effect from the date first mentioned hereof upon
execution by all parties or parties’ representatives.

 

9.2Unless terminated by Party A prior to its expiration, this Agreement shall
remain valid until all shares or assets of Party E have been transferred to
Party A and/or its designated party.

 

9.3Party A has the right to terminate this Agreement with a written notice at
least 30 days before the termination.

 



 13 

 

 

9.4This Agreement is terminated upon the occurrence of any following event:

 

(1)That the Grantors cannot transfer the shares to Party A and/or its designee
in part or in whole at the exercise price set forth in Article 2.2 of this
Agreement because of the limitation of laws of PRC provided that Party A has
given termination notice to other Parties; or

 

(2)That the Grantors do not fully own or legally own shares of Party E because
that Party A has transfer, sell or auction shares of Party E in accordance with
the Share Pledge Agreement provided that Party A has given termination notice to
other Parties.

 

ARTICLE 10: MISCELLANEOUS

 

10.1 This Agreement sets forth the fair and reasonable convenents agreed by the
Parties on equal and valuable consideration. It constitutes the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof. Any prior agreements, understandings, restrictions,
representations, or warranties conflict with those set forth or referred to
herein shall be void. No amendment or modification to this Agreement shall be
valid unless made in writing and executed by the Parties. The exhibits of this
Agreement shall be aa component of this Agreement and have the same
effectiveness and force.     10.2 Notices

 

Unless otherwise designated by the other Party, any notices of other
correspondences among the Parties in connection with the performance of this
Agreement shall be delivered in person, by personal delivery, certified mail,
pre-stamped mail, express mall or facsimile to the following correspondence
addresses:

 

  Party A Chuangxiang Network Technology (Shenzhen) Limited   Address Room 201,
Buidling A, 1 Qianwan Road 1, Qianhai Shenzhen-Hong Kong Modern Service Industry
Cooperation Zone (sharing offices with Shenzhen Qianhai Commerce Secretary
Limited)   Telephone     Attention  

 



 14 

 

 

  Party B Jiyin Li   Address     Telephone     Attention  

 

  Party C Huibin Su   Address     Telephone     Attention    

 

Party D

 

Chaoran Zhang

  Address     Telephone     Attention           Party E Shenzhen Chuangxiang
Network Technology Limted   Address Room 201, Buidling A, 1 Qianwan Road 1,
Qianhai Shenzhen-Hong Kong Modern Service Industry Cooperation Zone (sharing
offices with Shenzhen Qianhai Commerce Secretary Limited)   Telephone    
Attention  

 

10.3 Any amendmnt, supplement or revision to this Agreement shall be in written
and executed or sealed by all Parties.

 

10.4 This Agreement sets forth the fair and reasaonble agreements among the
Parties based on equal and value consideration. If any article of this Agreement
is not valid or cannot be fulfilled due to conflict with any law of PRC, it does
not impact the effectiveness and the force of other articles of this Agreement.

 

10.5 This Agreement shall be made in Chinese version. This Agreement shall be
executed in five copied with the same legal effectiveness and force.

 

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 15 

 

 

[EXECUTION PAGE]

 

IN WITNESS WHEREOF, the Parties or their respective authorized representatives
have caused this Agreement to be executed as of the date and in the place first
here above mentioned.

 

SIGNED and SEALED by

For and on behalf of

Party A: Chuangxiang Network Technology (Shenzhen) Limited

Legal Representative: Jiyin Li

 

SIGNED by

Party B: Jiyin Li

 

SIGNED by

Party C: Huibin Su

 

SIGNED by

Party D: Chaoran Zhang

 

SIGNED and SEALED by

For and on behalf of

Party E: Shenzhen Chuangxiang Network Technology Limted

Legal Representative: Jiyin Li

 

 

16



 

